Martin, J.
delivered the opinion of the court. Error is assigned in the mode of calculating interest.
The suit is on a note for $400, payable in all January, 1822, with interest at 10 per cent. thereafter, if not punctually paid. No payment was made till the 1st of July following, when $74 57 were credited. The judgment is for $340 10, with interest at 10 per *572cent, from the 1st of July, 1822, the day of the partial payment.
West’n District
Sept. 1823.
Oakley for the plaintiffs, Baldwin for the defendants.
The district court arrived at this result, by calculating the interest from the maturity of the note till the day of the partial payment, adding this interest to the principal and deducting the payment.
This appears to us the most correct way—that which has the greatest tendency to induce debtors to make payment. We have an express provision for it, in our statute—Civil Code, 290, art. 154. It was the principle of the Roman law—Prius in usuris, reliquum in sortem. ff. de fid. & mand. l. 68.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs; and that the defendants and appellees pay 10 per cent. damages for the unjust appeal.